DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/04/2021 Restriction Requirement, claims 1-20 were pending and subject to a restriction. 
In the Applicant’s 11/04/2021 Reply, an election was made with traverse. Claims 1-17 and 20 were amended.
Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 10/03/2018 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1-20 were restricted between Groups I-VIII:

    PNG
    media_image1.png
    318
    567
    media_image1.png
    Greyscale

Claims 1-20 were found to lack unity of invention, under PCT 13.1 and 13.2, because the technical feature common to every claim does not contribute over the art:	

    PNG
    media_image2.png
    220
    622
    media_image2.png
    Greyscale

	The Applicant elected Group I, with traverse. The Applicant argues that the technical feature common to all claims is “the novel method of preparing and isolating an insoluble fraction of Carica papaya sap, enriched with Carica papaya,” which contributes over Dominguez de Maria, as it “does not teach or suggest a method using the large volume of water claimed or storing the final product as a dried powder.” However, the Applicant’s argument is flawed, because it misidentifies the technical feature. 
	 The Applicant asserts that the technical feature or feature common to all claims (PCT 13.1, 13.2), is the claimed method of preparing. This assertion is false considering the claims to compositions/products stand alone, and patentability for compositions/products does not depend on the steps recited in the claimed methods. As indicated in the restriction, the feature common to every claim is a water insoluble fraction of Carica papaya sap, enriched with Carica papaya lipase, and because this feature does not contribute over Dominguez de Maria, it does not constitute a “special technical feature.” 
Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera, et al., Plant Lipases: Partial Purification of Carica papaya Lipase, 681:115 (2012). Rivera describes a method for obtaining a water insoluble fraction of Carica papaya latex sap comprising adding sap to water in a weight ratio of about 0.15, stirring the suspension vigorously in vortex for 3 minutes between cold and room temperature (p. 119, step 1; p. 120, notes 3, 4), centrifuging the suspension at 5,000 x g for 20 minutes (Id., step 2), and recovering the pellet (Id.). Neither Rivera nor the present claims provide the radius of spindle to convert rpm to g, however, the result would be the same in separating the water insoluble portion of the latex sap. 
Rivera differs from present claim 1 in that it describes stirring the suspension for 3 minutes in step a’) rather than 15 to 240, 30 to 180, 60 to 150, or 120 minutes as claimed. However, it is obvious to discover optimum or workable ranges by routine experimentation once, as here, the general conditions of claim 1 are taught by the prior art. In this case, increasing the time of stirring constitutes a recognizable rate effective variable that improves the uniformity of dispersed water insoluble portions of the latex sap allowing for better separation during centrifuge. 
Claim 2 includes an additional step of drying the pellet until a powder is recovered wherein the water insoluble fraction of the sap is recovered in step c) in the form of a particulate powder. Rivera includes steps 6-10, which describe drying the pellet by speed-vac or freeze drying, meeting the particulate powder of claim 2.  
The Applicant may rebut this obviousness rejection by showing the criticality of the claimed range, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
Claims 1-20 are pending.
Claims 1 and 2 are rejected. 
Claims 3-20 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655